Mr. Chief Justice Quiñones
delivered the opinion of the court.
On August 27, 1906, Manuel, Rafael, and Armando López Landrón, brothers, through their attorneys, Rafael López Lan-drón and Jacinto Texidor, filed the complaint giving rise to this litigation in the first section of the District Court of San Juan against the agricultural firm of Rubert Hermanos, praying that judgment be rendered against them as the owners .and possessors of certain lands and other property appertaining to the old Estate of San Vicente, of Vega Baja, which belonged to Leonardo Igaravidez, deceased, and that they be adjudged to acknowledge a legal mortgage which the-plaintiffs allege had been constituted in their favor upon such property during their minority to secure an interest or part. ownership valued at 87,527 pesos, Spanish money, which had been awarded to them in common in said San Vicente estate as the heirs of their deceased father, Manuel López Martínez, and that said firm be further adjudged to pay the income or products of such interest or part ownership amounting to the sum of 79,868 pesos of the same money, according to the liquidation attached; all on the grounds set forth at length in the complaint.
The defendants having been summoned to appear and answer the complaint, they appeared through their counsel,. *6Attorney Antonio Alvarez Nava, and demurred thereto on the ground that it did not state facts sufficient to constitne a canse of ación; and a hearing having been had on said demurrer at which the petitioners were heard, the judge of the first section of the District Court of San Juan delivered an opinion in which, after setting forth the grounds therefor, he concluded by sustaining the demurrer filed by the defendants and dismissed the complaint, and consequently ordering the secretary to enter judgment in accordance with said opinion.
The record does not contain a copy of this judgment, nor does it appear that counsel for the plaintiffs has filed a notice of appeal served on counsel for the adverse party, as required by the law, all that the record contains being a blank form of a notice of appeal without the signature of any attorney, on which appears a memorandum to the effect that a copy of said notice had been served on counsel for the defendants, nor is said memorandum authenticated by the signature of any attorney.
Either of these facts is in itself sufficient to warrant the dismissal of the appeal alleged to have been taken from the judgment of the court by counsel for the plaintiff, because if the judgment was entered by the secretary, as is to be assumed, and the appellants did not take the trouble to see that it was included in the copy of the record, such copy is deficient, because it does not contain all the particulars required by section 299 of the Code of Civil Procedure, which include the judgment roll, of which judgment itself forms a part, according to section 233 of the said code; and with regard to the notice of appeal, as it has not been presented in the form prescribed by section 296 of said code of procedure, the appeal has not been duly perfected, because a blank notice like that copied in the record which has been submitted to this Supreme Co'urt is not the regular way of perfecting an appeal.
Either of these defects, as we have stated, is sufficient to dismiss the appeal in accordance with the provisions of sec*7tion 303 of the Code of Civil Procedure, as this Supreme Court has held in the cases of José A. Fernández v. Estate of José Ma. Irrizarry et al., 10 P. R. Rep., p. 43; Margarita Hecht ex parte, 11 P. R. Rep., p. 192; Ignacio Franco ex parte, 11 P. R. Rep., p. 577; Manuel del Valle Atiles v. Eladio, Felix and Tito Andreu et al., 11 P. R. Rep., p. 398; Heraclio Jiménez v. José Olmedo et al., 13 P. R. Rep., p. 296; and Emilia Rijos y Córdova v. Manuel Benito de Peña et al., 13 P. R. Rep., p. 385.
Under these circumstances and in view of all the reasons stated this court is of the opinion that the appeal taken by the plaintiffs in this case should he dismissed, with the costs.

Dismissed.

Justices Hernández, Higueras, MacLeary, and Wolf concurred.